Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
Status of Claims
Claims 1 and 19 are currently amended.  Claim 2 is canceled.  Claim 21 is new.  Claims 3-20 are original or were previously presented.  Claims 1 and 3-21 are pending and have been fully considered.  The examined claims are directed to an apparatus/system.  
Response to Amendment
In their reply dated July 20, 2022, Applicant made certain claim amendments to address the rejections and claim interpretations of the prior Office action (OA), to clarify the claim language and to potentially advance prosecution.  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new claim interpretations and grounds of rejections in this OA including a combination of prior art of record and/or one or more new references.  Any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Alternatively, claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 21 recites: The scale reduction system of claim 1, wherein the first chemical composition is mixed with untreated inlet fluid flow to produce a chemical solution of a desired concentration to reduce scale formation.
This is essentially the same as mixing the composition with untreated inlet fluid flow, and producing a chemical solution of a desired concentration to reduce scale formation, which appears to be a method of using the system.  It is unclear which additional structure is required.  Alternately, it is unclear how the claim further limits claim 1, in a structural sense.
Further, according to MPEP 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brandredth et al. (US20040108262) in view of Held et al. (WO2005087339) and Robel (US20090031702) (each of record).
Regarding claims 1, 3, 18 and 21, Brandredth et al. (Brandredth) discloses a scale reduction system (Abstract, [0016], Figs. 1-3) comprising: 
a housing 10/20, 70 having an inlet 51 and an outlet 52 that are fluidly interconnected by a recess (housing interior) within the housing ([0018]-[0022], Figs. 2 & 3); 
a cartridge 33 removably provided within the recess of the housing (Abstract, [0017], [0018], [0021]-[0023], Figs 2 & 3, where a mounted cartridge implies that it is removable; alternatively, removability is tantamount to separability, and it would have been obvious to design the system to make the cartridge removable, to facilitate ready access to the cartridge, if such access were considered desirable, for any reason, such as for cartridge refilling or exchange and for routine maintenance) and comprising a first plate 37 and a second plate 39 that each include an inner and an outer face ([0017], Figs. 1-3), 
a sidewall 38 extending between the inner faces of the first and second plates, 
wherein the first plate, the second plate and the sidewall define a first inner volume 42 of the cartridge ([0017], [0021], [0022], [0023], [0027], Figs. 1-3),
wherein the cartridge is fully covered by the housing when installed in the housing (Figs. 2 and 3); and 
a first chemical composition 40 contained within the first inner volume of the cartridge ([0017], [0021], Figs. 2 & 3).
Therefore, Brandreth discloses the claimed invention except 
i)	the first and second plates are porous;
ii)	the sidewall is porous; and 
iii)	wherein the defined first inner volume (first porous plate, second porous plate and porous sidewall) allow fluid to enter and exit the cartridge.
Regarding item i), Brandredth mentions that one can employ either a single or multiple dispensing apertures 41 or intake apertures 43 to control the feed rate and desirable concentration of the chemical, depending on the given application ([0017]).  One can analogize these multiple apertures to a porous entry and exit for the water and chemicals.  Also, using porous plates for various reasons is known in the liquid purification and separation art.
For example, Held et al. (Held), relates to a liquid chromatography apparatus, and more particularly to a liquid chromatography stand and chromatography cartridges and methods of use in a high throughput flash purification system (Abstract, [0001], Fig. 1).  Liquid chromatography is a method for separating a complex mixture, which is typically accomplished with disposable cartridges ([0002], [0003]).  The media bed is bounded axially by porous plates, or plates containing defined flow paths, through which the mobile phase will flow ([0003]).  
Regarding item ii), Robel discloses a filter with a housing including an inlet, outlet, a first section and a second section (Abstract, [0007]).  The filter also includes a plurality of parallel channels defined by a plurality of porous walls within the first and second sections of the housing (Id.).  The invention includes a method of generating a flow of exhaust and passing the flow through a plurality of parallel channels extending between the inlet and outlet, where the plurality of channels are defined by the plurality of porous walls within the first and second sections of the particulate filter ([0009]).  This wall flow type arrangement allows or forces the flow radially through the porous walls ([0031], [0046]), while capturing at least some particulate matter ([0031], [0047]-[0051]).
Regarding item iii), if each of the first and second plates and the sidewall is porous, this will allow fluid to enter and exit the cartridge at least via this alternate pathway. Held demonstrates that axially bound porous plates as a known means of facilitating and controlling flow.  Robel demonstrates additional axial flow control in a filter apparatus via a porous wall structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ first and second porous plates, as well as a porous sidewall, as alternate or additional means of allowing fluid and the chemical composition to flow into and out from the cartridge, and achieving improved mixing with the composition, since porous plates and a porous sidewall can accomplish the same or similar function as an intake aperture and a dispensing aperture, or can allow additional flow control.  Moreover, this porous structure simply substitutes one known element or function of fluid ingress and egress for another to obtain predictable improved mixing results.  
	Additional Disclosures Included: Claim 3: The inlet and the outlet are both disposed at a first end of the housing (Fig. 2); Claim 18: The housing is a two-part housing 10, 20 that further comprises a first part and a second part that mates with the first part via a locking assembly 13 ([0019], Fig. 3); and Claim 21: The first chemical composition is mixed with untreated inlet fluid flow to produce a chemical solution of a desired concentration to reduce scale formation (this claim seems to be reciting a method of using the apparatus rather that adding additional structure or further limiting the structure; the result also appears implicit to the structure of the apparatus).

Regarding claims 5 and 6, Brandreth and Held combined discloses or suggests the scale reduction system of claim 1, except wherein the first chemical composition comprises a water softening agent.
However, Brandreth teaches that an operation has wide latitude in choosing an appropriate chemical.  That is, the chemical can be of any soluble type which imparts beneficial properties to the water, such as prevention of bacterial, fungal, mold or other biological growth, reduction or control of deposits of scaling, corrosion control, etc. ([0016]).
As such, at the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to use any suitable chemical composition, depending on treatment needs, where a water softening agent would be appropriate in situations where hard water is expected.  
Additional Disclosures Included: Claim 6: The water softening agent is chosen from the group consisting of Eagle® sorb ES3 Anti-Scale or SCALENET™, and any combination thereof (claim 5 analysis).

Claims 4, 7, 8, 11-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandredth et al. (US20040108262) in view of Held et al. (WO2005087339) and Robel (US20090031702), as applied to claim 1 above, further in view of Martin (US20060175262)(of record).
Regarding claims 4, 7, 8, 11-13 and 20, Brandreth and Held combined discloses or suggests the scale reduction system of claim 1, except wherein the first chemical composition is a powdered media.
	Martin discloses a fluid treatment and media management device having concentric inner and outer perforated cylinders defining a chamber therebetween for containing a media. A case surrounds the perforated cylinders and forms an annular space between the case and the outer perforated cylinder (Abstract, [0051]-[0053], [0084], Figs. 1a, 1b, 4a-4c, 9a, 13).  Non-bonded media, i.e., powder, granular or beads, or other similar types of media can be employed to chemically alter liquids forced therethrough ([0011]).  The various embodiments of the invention disclosed herein preferably utilize a non-bonded media, such as any granular media, any particulate media, any bead-type media, any powder media, and the like ([0047]).  
	When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ a powdered media since powdered media is merely one form of dispensing the chemical composition and such powder may be appropriate in certain application, as suggested by Martin ([00011]).
	Additional Disclosures Included: Claim 7: The cartridge further comprises: a third porous plate 190 disposed along the sidewall at a location between the first and second porous plates so as to define a second inner volume of the cartridge that is separate of the first inner volume; and a second chemical composition contained within the second inner volume (Martin, [0102], Fig. 13, where the compartments separate the chemical compositions, which one of ordinary skill would understand to be either the same or a different composition, and where the plates by analogy can be porous plates for allowing fluid flow, which porosities can be the same or different; in each case there are limited choices of either same or different chemical composition and the same or different porosities, such that one can experiment to choose one or the other with a reasonable expectation of success); Claim 8: The first chemical composition and the second chemical composition are the same (claim 7 analysis); Claim 11: The cartridge further comprises a support member 32 extending between the inner faces of the plates parallel to the sidewalls (Martin, [0059], Figs. 1b, 2); Claim 12: The support member defines a central channel, the central channel having an opposing first and second end, the first end in alignment with a flow aperture of the first porous plate and the second end in alignment with a flow aperture of the second porous plate (Martin, [0059], Figs. 1b, 2); Claim 13: The first and second porous plates each have a plurality of radial slots located along a respective circumference of the first and second plates (Martin, [0066], Figs. 4a-4c); and Claim 20: The first chemical composition comprises a plurality of beads (Martin, [0055]).

Regarding claims 15-17, Brandredth, Held, Robel and Martin combined discloses or suggests the scale reduction system of claim 1, the first porous plate 12 further comprising a first porosity (Martin, Fig. 4a), the second porous plate 14 further comprising a second porosity (Martin, [0051], Fig. 4a, where the Martin plates are substituted with porous plates, as in the claim 1 analysis and where perforations that allow fluid flow are analogous to the same or different porosities; one can choose from the limited choices of either the same or different porosities with a reasonable expectation of success in obtaining an optimal result), and the sidewall further comprising a third porosity ([0053]), except wherein the second and third porosities are equal.
Martin teaches that one can change or vary the third porosity since one can vary the size of the perforation or either use or not use a screen ([0053]).  Therefore, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to adjust the porosities of the plates and sidewall relative to each other, as necessary, to better control the amount of dispensed chemical that is required for a specific intended use.
Additional Disclosures Included: Claim 16: The second and third porosities are more porous than the first porosity (claim 15 analysis); and Claim 17: The cartridge further comprises: a third plate 190 disposed along the sidewall at a location between the first and second plates so as to define a second inner volume of the cartridge that is separate of the first inner volume (Martin, [0102]); and a second chemical composition contained within the second inner volume; and wherein the third plate further comprises a fourth porosity ([0102], Fig. 13) that is different from the first and second porosities (where it would have been obvious to adjust the relative porosities to better control the amount of dispensed chemical required for a specific intended use).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brandredth et al. (US20040108262) in view of Held et al. (WO2005087339), Robel (US20090031702) and Martin (US20060175262), as applied to claim 7 above, further in view of Slark (US20100012590)(of record).
Regarding claims 9 and 10, Brandreth, Held, Robel and Martin combined discloses or suggests the scale reduction system of claim 7, except wherein the second chemical composition is a redox purification media.
Slark et al. (Slark) discloses a method and a device for the treatment of water (Abstract, Fig. 11). The device 200 has a housing comprising an inlet 214 for receiving and an outlet 224 for discharging a volume of water; a first filter media, positioned within the housing comprising an acidic cation exchange resin capable of exchanging at least a portion of metal cations in the volume of water with non-metal cations such that the volume of water exiting the first filter media is reduced in metal cation content (Id.).
Slark further discloses a cartridge 206c, 206d disposed within a recess with in a housing 208b (Fig. 11) and comprising a first plate 212 and a second plate 218 that each include an inner and an outer face (Fig. 11).
By analogy, one may view Slark’s cartridge(s) as further comprising a third plate 232 disposed along the sidewall at a location between the first and second plates so as to define a second inner volume of the cartridge that is separate of the first inner volume; and a second chemical composition contained within the second inner volume (Slark, [0087], [0089], Fig. 11).  In multiple canisters or cartridges in fluid communication, one can include different chemical compositions, including a redox purification media (Slark, [0088]).  
When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ and desired chemical composition depending on the intended application, including a redox purification media suggested in Slark.
Additional Disclosures Included: Claim 10: The redox purification media is KDF 55 (Slark, [0088]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brandredth et al. (US20040108262) in view of Held et al. (WO2005087339), Robel (US20090031702) and Martin (US20060175262), as applied to claim 13 above, further in view of de Goor et al. (US20040228212)(of record).
Regarding claim 14, Brandreth, Held and Martin combined discloses or suggests the scale reduction system of claim 1, except wherein the plurality of radial slots located radially along the circumference of the first plate are not in alignment with the plurality of radial slots located radially along the circumference of the second plate.
However, de Goor et al. (de Goor) discloses, in Fig. 6E, wherein a plurality of radial slots (36A, 36B, 36C) located radially along a circumference of a first plate are not in alignment with the plurality of radial slots (16A, 16B, 16C) 1ocated radially along the circumference of a second plate (Fig. 6E; [0058]).  The particular alignment controls or influences chemical mixing. 
When the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to choose alignments as desired, and to position the slots of the first and second plates of Martin similar to de Goor’s, to increase the tortuosity of a liquid flow in the system and to thus improve the mixing of the liquid with the treatment chemical.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brandredth et al. (US20040108262) in view of Held et al. (WO2005087339), Robel (US20090031702) and Martin (US20060175262), as applied to claim 17 above, further in view of Hughes (US6096197)(of record).
Regarding claim 19, Brandreth, Held, Robel and Martin discloses or suggests the scale reduction system of claim 17, except further comprising a gasket disposed between the first part and the second part.
Hughes, however, discloses a gasket 64 disposed between an analogous first part 60 and the second part 62 (col. 5, ln. 56 - col. 6, ln. 7; Figs. 2-3). 
It would have been obvious to a person of ordinary skill in the art to provide a gasket, such as in Hughes, to ensure a fluid tight fit between the two parts and to reduce potential leakage.
Response to Arguments
	Applicant’s arguments filed 07-20-2022 have been fully considered.  In view of the claim amendments, Examiner has modified the rejections and has added a new reference.  
	Applicant amended the claims such that all walls are porous.  In the latest amendment a porous sidewall was added.  Examiner address this with a new reference and obviousness rationale.
	With respect to Brandreth, this reference teaches that one can employ “multiple dispensing apertures 41 or intake apertures 43 and that the “size of the intake aperture 43 and dispensing aperture 41 determine the feed rate, and can be varied in relation to the solubility characteristics or desirable concentrations of particular solid chemicals 40 needed for a given application.”  Therefore, Brandreth does not prefer a single intake aperture 43 and a single dispensing aperture.  Although Brandreth does not use porous structures, this is achievable with an analogous reference containing the missing structure.  The use of porous plates and a porous sidewall is an alternative or substitute method of accomplishing the same or similar functionality as the disclosed intake and dispensing apertures, except the flow can move in both directions to allow improved mixing.
	Regarding the Held reference, this is employed solely to address the porous plates.  Robel is employed to address the porous sidewall.  In combination, they address the concept of allowing fluid ingress and egress through the porous walls or, more broadly, allowing fluid to enter and exit the cartridge.
	Regarding Applicant’s remarks concerning Martin and Slark, these references are applied only to address the features concerning powdered media and redox purification media respectively.  The concepts of a removable cartridge, porous plates etc. were already addressed with the prior references.
	Examiner has added a new references and additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/Examiner, Art Unit 1779